FULMER, Judge.
The Department of Revenue (DOR) appeals the trial court’s order declining to hold John Wells, Jr., in contempt for failure to pay child support. DOR argues that the trial court violated Florida Family Law Rule of Procedure 12.491 by rejecting the hearing officer’s recommended order in its entirety rather than exercising one of the options set forth in rule 12.491(f). We agree and, therefore, reverse.
The orders entered in this case by the hearing officer and the trial court are virtually identical to the orders entered in Department of Revenue ex rel. Greene v. Bush, 838 So.2d 653 (Fla. 2d DCA 2003). Likewise, the issues raised in this appeal are the same. For the reasons explained in Bush, we reverse and remand for further proceedings.
Reversed and remanded.
WHATLEY and CASANUEVA, JJ., Concur.